404 F.2d 878
Mike R. PARGA, Appellant,v.UNITED STATES of America, Appellee.
No. 22536.
United States Court of Appeals Ninth Circuit.
December 16, 1968.
Certiorari Denied April 7, 1969.

See 89 S.Ct. 1316.
Evelyn Magnes, San Jose, Cal., for appellant.
Wm. M. Byrne, Jr., U. S. Atty., Robert L. Brosio, Asst. U. S. Atty., Crim. Div., R. S. Morroww, Asst. U. S. Atty., Los Angeles, Cal., for appellee.
Before BROWNING, DUNIWAY, and CARTER, Circuit Judges.
PER CURIAM:


1
Viewing the evidence in the light most favorable to the government, we think it was sufficient to establish that appellant had personal knowledge that the marihuana was illegally imported; and, in any event, we think the evidence was sufficient to establish that appellant had constructive possession of the marihuana, thus bringing into play the presumption of 21 U.S.C. § 176a. The conviction is therefore affirmed.